Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16825523 application filed 03/20/2020.
The preliminary amendment filed 09/14/2022 has been entered and fully considered.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39,40,41,42,43,44,45,46,47,48 are pending.  Claims 24,25,26,27,28,29,30,31,32,33,34,35,36,37,38,39,40,41,42,43,44,45,46,47,48 are withdrawn.  Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 have been fully considered. 

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/14/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “applying a sealing layer to the membrane support material to prevent intrusion into the membrane support material of co-polyimide polymer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “co-polyimide polymer” of preamble (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 1 has the phrase, “applying a first permselective co-polyimide layer atop and in contact with the sealing layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to one of the previous “co-polyimide” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 1 has the phrase, “applying a second permselective co-polyimide layer atop," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to one of the previous “co-polyimide” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 12 has the phrase, “the step of crosslinking," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of crosslinking” is being referred too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 13 has the phrase, “a sealing layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to the previous “a sealing layer” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 13 has the phrase, “the use of a component," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “use of a component” is being referred too, since no such use was previously setforth, OR
if this phrase is setting forth a new element.

Claim 13 provides for “the use of a component," but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim(s) 14 has the phrase, “a sealing layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to the previous “a sealing layer” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 14 has the phrase, “a first permselective co-polyimide layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to the previous “a first permselective co-polyimide layer” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 14 has the phrase, “a second permselective co-polyimide layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to the previous “a second permselective co-polyimide layer” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 15 has the phrase, “the step of formulating," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of formulating” is being refered too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 17 has the phrase, “the step of formulating," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of formulating” is being refered too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 18 has the phrase, “the step of formulating," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of formulating” is being refered too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 18 has the phrase, “and at least one component," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which of the previous layers and/or elements are being delimited by the phrase.

Claim(s) 19 has the phrase, “the step of formulating," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of formulating” is being refered too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 19 has the phrase, “and at least one component," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which of the previous layers and/or elements are being delimited by the phrase.

Claim(s) 21 has the phrase, “the step of formulating," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what previous “step of formulating” is being refered too, since no such step was previously setforth, OR
if this phrase is setting forth a new element.

Claim(s) 21 has the phrase, “a 2,4,6-trimethyl-m-phenylenediamine (DAM) based moiety," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which of the previous layers and/or elements are being delimited by the phrase.

Claim(s) 21 has the phrase, “and at least one component," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which of the previous layers and/or elements are being delimited by the phrase.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 14, 15, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5324430 (herein known as CHUNG).

With regard to claim 1, CHUNG teaches a method for producing a multi-layer composite co-polyimide membrane, the method comprising the steps of:, especially at abstract, claim 1, c1ln15-16
 non-specific preparing a microporous membrane support material for coating, especially at abstract, claim 1, c1ln15-16
 applying a "intermediate" (sealing) layer to the membrane support material to prevent intrusion into the membrane support material of co-polyimide polymer, especially at abstract, claim 1, c1ln15-16, c3ln59-68
 applying a first permselective 6FDA-DBN (co-polyimide) layer atop and in contact with the sealing layer, especially at abstract, claim 1, c1ln15-20, c3ln59-68
applying a first permselective 6FDA-DBN (co-polyimide) layer atop and in contact with the layer, especially at abstract, claim 1, c1ln15-20, c3ln59-68 
CHUNG of does not specifically teach applying a second permselective co-polyimide layer atop and in contact with the first permselective co-polyimide layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate applying a first permselective 6FDA-DBN (co-polyimide) layer atop and in contact with the layer of CHUNG for applying a second permselective co-polyimide layer atop and in contact with the first permselective co-polyimide layer of CHUNG for the benefit of additional filtration, as determined as needed; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 11, CHUNG teaches
 hollow fiber support material, especially at abstract, claim 1, c2ln30-40

With regard to claim 14, CHUNG teaches where a step of drying (12,22) is carried out after each of the steps of applying a sealing layer, applying a first permselective co-polyimide layer, especially at abstract, claim 1, c3ln1-21; 
CHUNG does not specifically teach a step of drying after applying a second permselective co-polyimide layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate drying after applying a first permselective co-polyimide layer of CHUNG for a step of drying after applying a second permselective co-polyimide layer of CHUNG, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 15, CHUNG teaches non-specific formulating a first co- polyimide for the first permselective co-polyimide layer, especially at abstract, claim 1, c3ln1-21; 
CHUNG does not specifically teach formulating a second co- polyimide for the second permselective co-polyimide layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate non-specific formulating a first co-polyimide for the first permselective co-polyimide layer of CHUNG for non-specific formulating a second co-polyimide for the second permselective co-polyimide layer of CHUNG, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
CHUNG teaches where the steps of formulating comprise combining more than one monomer in a mixture of monomers, where the more than one monomer is selected from the group consisting of: 2,2'-bis-(3,4-dicarboxyphenyl) hexafluoropropane dianhydride (6FDA), especially at abstract, claim 1, c3ln1-21

With regard to claim 20, CHUNG teaches where the first permselective layer comprises a 2,2’-bis(3,4-dicarboxypheny])hexafluoropropane dianhydride (6FDA) based moiety, especially at abstract, claim 1, c3ln1-21

With regard to claim 22, CHUNG teaches a method of gas separation, the method comprising the step of: applying the multi-layer composite co-polyimide membrane of claim 1 to separate at least 2 components of a mixed gas stream,


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5324430 (herein known as CHUNG) in view of US 4857080 (herein known as BAKER).

With regard to claim 9, CHUNG teaches a gutter layer, especially at c3ln59-65; 
CHUNG does not specifically teach where the sealing layer further comprises a gutter layer
 But, BAKER teaches sealing layer, especially at abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine CHUNG with sealing layer of BAKER for the benefit "to plug any defects" as stated by BAKER, especially at abstract


Claim(s) 1, 2, 12, 16, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017120195 (herein known as YAHAYA195) in view of US 4857080 (herein known as BAKER).

With regard to claim 1, YAHAYA195 teaches a method for producing the intended result "multi-layer composite co-polyimide membrane" does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04), especially at abstract
 YAHAYA195 does not specifically teach preparing a microporous membrane support material for coating 
But, BAKER teaches non-specific preparing a microporous membrane support material 1 for coating, especially at c5ln19-31, fig 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide YAHAYA195 with non-specific preparing a microporous membrane support material 1 for coating of BAKER for the benefit of "provide some physical robustness" as stated by BAKER, especially at c6ln24-27
 YAHAYA195 does not specifically teach applying a sealing layer to the membrane support material to prevent intrusion into the membrane support material of co-polyimide polymer
But, BAKER teaches applying a sealing layer 2 to the membrane support material to "bridges or plugs the pores" within the scope of the intended result 'prevent intrusion into the membrane support material of polymer', especially at c5ln19-41, fig 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide YAHAYA195 with applying a sealing layer 2 to the membrane support material to "bridges or plugs the pores" within the scope of the intended result 'prevent intrusion into the membrane support material of polymer' of BAKER for the benefit of "bridges or plugs the pores" as stated by BAKER, especially at c5ln19-41
YAHAYA195 teaches non-specific applying a first permselective co-polyimide "membrane" (layer), especially at abstract (in combination, applying a first permselective co-polyimide layer atop and in contact with the sealing layer)
 YAHAYA195 does not specifically teach applying a second permselective co-polyimide layer atop and in contact with the first permselective co-polyimide layer, 
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate applying a first permselective "membrane" (layer) of YAHAYA195, for applying a second permselective co-polyimide layer atop and in contact with the first permselective co-polyimide layer, for the benefit of additional filtration, as determined as needed; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 2, YAHAYA195 teaches where the first permselective co-polyimide layer is block co-polymer (and in light of the previous duplication of parts second permselective co-polyimide layer comprise block co-polymers), especially at abstract

With regard to claim 12, YAHAYA195 teaches crosslinking the first permselective co-polyimide layer (and in light of the previous duplication of parts crosslinking the second permselective co-polyimide layer), especially at para 35

With regard to claim 16, YAHAYA195 teaches where the first permselective co-polyimide layer comprises a polymer unit of (6FDA-mPDA)/(6FDA-durene), especially at para 34

With regard to claim 22, YAHAYA195 teaches a method of gas separation, the method comprising the step of: applying the multi-layer composite co-polyimide membrane of claim 1 to separate at least 2 components of a mixed gas stream, especially at para 80

With regard to claim 23, YAHAYA195 teaches where feed pressure of the mixed gas stream to a feed side of the membrane is within claimed range of psig and H2S content of the mixed gas stream is within claimed range of volume percent, especially at para 80


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776